DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 07/23/2020 are presented for examination.
/… are is a continuation of 15824167, filed 11/28/2017, now U.S. Patent #10733322/

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1—20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—20  of U.S. Patent No. 10733322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite broader versions of the patented claims (which are in the parent case).

Please see Claim-Comparison Table Below:

Instant Application
USP 10733322
A method for multi-persona enrollment management, comprising: 
querying, by a client device, a management computing environment to establish an alternate persona workspace in the client device; 
creating the alternate persona workspace in the client device based on a response from the management computing environment; 
associating an alternate persona account with the alternate persona workspace; and 
receiving, by the client device, a notification to install at least one application in the alternate persona workspace from an account administration environment of the alternate persona account.
1. A method for multi-persona enrollment management, comprising: 
querying, by a client computing device, a management computing environment to establish an alternate persona workspace in the client computing device; 
receiving a token for the alternate persona workspace from the management computing environment; 
directing, in the client computing device, creation of the alternate persona workspace; 
installing an interface service in the alternate persona workspace for inter-process communications to the alternate persona workspace; 
forwarding the token from a primary persona workspace in the client computing device to the alternate persona workspace by inter-process communications using the interface service; and
associating an alternate persona account with the alternate persona workspace based on the token.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4—7, 9, 12—16, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Yancey” et al. [US 2014/0366157 A1] in view of “Geris” et al. [US 9432323 B2].

REGARDING CLAIMS 1, 9 & 16. Yancey disclose,
A method for multi-persona enrollment management, comprising: 
A non-transitory computer-readable medium embodying program code for multi-persona enrollment management that, when executed by a client device, directs the client device to at least: 
A system for multi-persona enrollment management, comprising: a memory device configured to store computer-readable instructions thereon; and at least one processing device configured, through execution of the computer-readable instructions, to at least:
querying, by a client device, a management computing environment to establish an alternate persona workspace in the client device [Yancey disclose establishing alternate container: see Abstract; Alternate Module 135, Container #2 and Create Container 402 (in FIGS. 1, 2, 4) with par.0007, 0018, 0035-0039, 0048-51]; and 
creating the alternate persona workspace in the client device based on a response from the management computing environment [Yancey disclose establishing alternate container: see Abstract; Alternate Module 135, Container #2 and Create Container 402 (in FIGS. 1, 2, 4) with par.0007, 0018, 0035-0039, 0048-51]; 

see Abstract and FIG.1, where Geris disclose accounts associated with first and second workspaces (P and/or C): col.5. line 37 to col.6, line 3];
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Yancey by incorporating the account/workspace association teaching of Geris for the benefit of providing notifications for different workspaces.

Yancey in view of Geris further disclose,
and receiving, by the client device, a notification to install at least one application in the alternate persona workspace from an account administration environment of the alternate persona account [Yancey disclose granting application access to (alternate) Container 430 (see FIGS.1, 2, 4) with par.00454-0048; See also Abstract and FIG.1 with  col.5. line 37 to col.6, line 3 of Geris]. 

Yancey in view of Geris further disclose claims 4-5, 12-13 & 19-20. The method, medium and system, further comprising receiving, from the account administration environment, an account services identifier for the alternate persona account; and wherein the account services identifier comprises a unique identifier for the alternate persona workspace [Yancey discloses unique container identifier: par.0023-0027, 0033. 0046-47. 0053]. 

claims 6 & 14. The method and medium, further comprising forwarding the account services identifier from the alternate persona workspace to a primary persona workspace in the client device by inter-process communications [[Yancey disclose establishing alternate container: see Abstract; Alternate Module 135, Container #2 and Create Container 402 (in FIGS. 1, 2, 4) with par.0007, 0018, 0035-0039, 0048-51; and for unique container identifier: par.0023-0027, 0033. 0046-47. 0053]. 

Yancey in view of Geris further disclose claims 7 & 15. The method and medium, wherein the alternate persona workspace is separate from the primary persona workspace in the client device [Yancey separate container (see Container #1, #2 … in FIG.2); See also FIG.1 (the workspaces are different) of Geris]. The motivation to combine is the same as that of claim 1 above. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Yancey” et al. [] in view of “Geris” et al. [], and further in view of “Plyush” et al. [US 9716753 B2].

Yancey in view of Geris fail to further disclose claim 8. However, Plyush, analogues art, disclose The method comprising, wherein the management computing environment controls availability of at least one application in the alternate persona workspace through an application administration call to the account administration environment [see Abstract, FIG.1 with col.6, lines 19-42].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Yancey/Geris by .

Allowable Subject Matter
Claims 2, 3, 10, 11, 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if, (I) they are rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, (II) terminal disclaimer is filed for overcoming the above non-statutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Yancey in view of Geris fail to further disclose claims 2, 10 & 17. The method, medium and system, further comprising: receiving a token for the alternate persona workspace from the management computing environment; and forwarding the token from a primary persona workspace in the client device to the alternate persona workspace by inter-process communications. 
Claims 3, 11 & 18 are objected based on their dependence. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892: 
And, Kelly et al., US 10637723 B2 is directed configuring workspace enterprise; wherein: A management component creates a user account with a distributor of the operating 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/AMARE F TABOR/             Primary Examiner, Art Unit 2434